Citation Nr: 0106929	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for a scar, residual of a 
gunshot wound on the right side of the nose, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to November 1945, and Philippine Army Service from November 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which continued 
a 10 percent disability rating for a scar, residual of a 
gunshot wound on the right side of the nose.

In a May 1999 written statement the veteran appears to assert 
a claim of new and material evidence sufficient to reopen a 
claim of entitlement to service connection for pansinusitis 
and for a right septal spur.  The Board refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected scar, residual of a 
gunshot wound on the right side of the nose is manifested by 
a smooth, healed, slightly disfiguring, 2cm scar which is 
slightly darker than the surrounding skin, but not by 
objectively confirmed pain, tenderness, adherence, 
ulceration, skin breakdown, scar elevation or depression, 
lost underlying tissue, inflammation, edema, keloid 
formation, functional loss, paralysis, neuritis, neuralgia, 
motor weakness, sensory abnormality, impaired smell or taste, 
neurologic deficit, functional impairment or facial 
neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
scar, residual of a gunshot wound on the right side of the 
nose have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected scar, residual of a gunshot wound on the 
right side of the nose because the disorder is more disabling 
than contemplated by the current 10 percent disability 
rating.  The Board is satisfied that the record includes 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for a scar, residual of a 
gunshot wound on the right side of the nose by a March 1978 
rating decision which also assigned a noncompensable 
disability rating pursuant to DC 7800.  In December 1982 the 
Board confirmed the noncompensable rating pursuant to DCs 
7800, 7803 and 7804.  In July 1996 the Board increased the 
rating to 10 percent pursuant to DC 7804.  The two prior 
Board decisions include reviews and analyses of medical 
evidence pertaining to the scar at issue here, from the time 
of the veteran's service through March 1996.  The Board 
hereby incorporates those discussions herein by this 
reference.

Medical evidence pertaining to the veteran's service-
connected scar, residual of a gunshot wound on the right side 
of the nose, and associated with the claims file since the 
Board's July 1996 decision consists of two VA examinations in 
April 1998, including color photographs of the veteran's 
face.  During an examination for scars the veteran reported 
pain on the right side of his nose, cranial headaches and 
numbness.  Findings included a smooth, healed, 2cm scar on 
the right side of the veteran's nose.  There was no evidence 
of tenderness, adherence, ulceration or skin breakdown, scar 
elevation or depression, lost underlying tissue, 
inflammation, edema, keloid formation or functional loss.  
The scar was slightly darker than the surrounding skin and 
slightly disfiguring, as appears to be confirmed by out-of-
focus color photographs accompanying the report.  A 
contemporaneous cranial nerve examination disclosed absence 
of paralysis, neuritis, neuralgia, motor weakness, sensory 
abnormality or impaired smell or taste.  The diagnosis was 
absence of a neurologic deficit, functional impairment or 
facial neuropathy.

The Board finds no medical evidence supporting a higher 
rating for the veteran's service-connected gunshot wound 
residual, manifested only by a healed, smooth, slightly 
disfiguring 2cm scar which was slightly darker than the 
surrounding skin and by subjective and unconfirmed reports of 
pain.  Under 38 C.F.R. § 4.118, DC 7804, a superficial but 
tender and objectively painful scar warrants a 10 percent 
disability rating.  The 10 percent rating is the highest and 
only rating available under this DC.  Because there is no 
evidence of more than slight disfigurement, or of other 
symptoms including tenderness, adherence, ulceration, skin 
breakdown, scar elevation or depression, lost underlying 
tissue, inflammation, edema, keloid formation, functional 
loss, paralysis, neuritis, neuralgia, motor weakness, sensory 
abnormality, impaired smell or taste, neurologic deficit, 
functional impairment or facial neuropathy, no higher rating 
is available under another DC.  Based upon the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for a scar, residual of a gunshot wound on the 
right side of the nose.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a scar, residual of a 
gunshot wound on the right side of the nose is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

